Citation Nr: 1419827	
Decision Date: 05/02/14    Archive Date: 05/16/14

DOCKET NO.  08-37 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death (under 38 U.S.C.A. § 1151 (West 2002)).


WITNESSES AT HEARING ON APPEAL

Appellant and her son


ATTORNEY FOR THE BOARD

 James R. Siegel, Counsel



INTRODUCTION

The Veteran served on active duty from July 1956 to June 1960, and died in January 2008.  The appellant is his widow.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  This case was previously before the Board in in May 2012 and again in July 2013, and was remanded for additional development of the record.  

The appellant testified before the undersigned at a video conference hearing in April 2012.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appellant asserts that the Veteran failed to receive proper care for his foot condition when he sought treatment at a VA facility, and the complications that resulted ultimately caused his death.  

During the hearing before the undersigned, the appellant testified that a VA physician told her that a peer review had been done.  She related in a letter received in August 2012 that she had met with the physician who would not provide her with copies of the review.  The Board is of the opinion that an attempt should be made to procure the peer review for the record.  

The record shows the appellant filed a claim under the Federal Tort Claims Act, and this resulted in a settlement of her claim.  In its July 2013 remand, the Board noted that various medical records had not been associated with the claims folder, and listed several medical providers.  The Board directed the RO to obtain such records, specifically noting a July 23, 2007 record; an August 3, 2007 record; and an August 15, 2007 record.  In January 2016, the RO sent the appellant a letter requesting that she complete VA Form 21-4142, Authorization and Consent to Release Information, and listed the names of the medical providers who had treated the Veteran on the July and August 2007 dates mentioned above.  It appears, however, that the treatment occurred at the VA and, therefore, such records should have been directly requested from the Sioux Falls, South Dakota VA medical facility.  In this regard, extensive records of VA treatment in July and August 2007 have been associated with the claims folder, but records from the dates specified are not of record.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain the July 23, 2007, August 3, 2007 and August 15, 2007 treatment records from the VA Medical Center in Sioux Falls, South Dakota.  If treatment was not received at the VA on those dates, the RO should contact the appellant and request that she furnish the names of the providers who treated the Veteran on those dates.  

2.  The RO should attempt to obtain any peer review records pertaining to the treatment the Veteran received from VA from July 2007 to January 2008.  

3.  The RO should then review the record and readjudicate the claim.  If it remains denied, the RO should issue an appropriate supplemental statement of the case and afford the appellant the opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate consideration

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



